Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants (Polly Pate Wilson Individually and as Administratix of the Estate of Waddell H. Pate, Janet Pate Holmes and Darrien Pate) on the 5th day of April 2004 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 6th day of May 2004."
Upon consideration of the petition filed on the 5th day of April 2004 by Defendants (Polly Pate Wilson Individually and as Administratix of the Estate of Wadell H. Pate, Janet Pate Holmes and Darrien Pate) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 6th day of May 2004."
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).